DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 11 May 2022. Claims 1-17 are currently pending.
Drawings
The drawings received on 11 May 2022 are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 9, 15 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation "the set screw" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 6 to read “a set screw” would overcome this rejection. For examination purposes, claim 6 will be treated as reading as such.
Claim 9 recites the limitation "the distal portion of the first portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 9 to read “a distal portion of the first portion” would overcome this rejection. For examination purposes, claim 9 will be treated as reading as such.
Claim 9 recites the limitation "the distal portion of the second portion" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 9 to read “a distal portion of the second portion” would overcome this rejection. For examination purposes, claim 9 will be treated as reading as such.
Claim 9 recites the limitation "the second radiolucent tip" in line 3. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 3 of claim 9 to read “the second tip” would overcome this rejection. For examination purposes, claim 9 will be treated as reading as such.
Claim 15 recites the limitation "the set screw" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 15 to read “a set screw” would overcome this rejection. For examination purposes, claim 15 will be treated as reading as such.
Claim 17 recites the limitation "the distal portion of the first portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 17 to read “a distal portion of the first portion” would overcome this rejection. For examination purposes, claim 17 will be treated as reading as such.
Claim 17 recites the limitation "the distal portion of the second portion" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 17 to read “a distal portion of the second portion” would overcome this rejection. For examination purposes, claim 17 will be treated as reading as such.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7 of U.S. Patent No. 10,820,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,820,896 in view of Pimenta et al. (U.S. Patent 8,876,904).
Claim 6 discloses the claimed invention except for wherein the first and second tips are formed of aluminum. Pimenta et al. teach the use of a surgical retractor (10) comprising tips (12, 16 and 18) formed of aluminum (see Figure 1 and column 9, lines 27-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of claim 6 with wherein the first and second tips are formed of aluminum in view of Pimenta et al. in order to provide a means for improving the visibility of the tips during imaging.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nohara et al. (U.S. Patent Application Publication 2005/0027170) in view of Edoga (U.S. Patent 5,728,047).
Nohara et al. disclose (as to part of claim 1) a surgical retractor (1A) comprising a body (i.e. body defined by 5A and 5B) extending from a proximal end (i.e. end defining 11A and 11B) to a distal end (i.e. end defining 3A and 3B) and having a first portion (5A) coupled to a second portion (5B) via a pivotal connection (7), wherein the first and second portions are capable of rotating about a body axis (i.e. axis extending through 7); a first tip (3A/21A) extending distally from (i.e. via 21A) the first portion of the first portion; and a second tip (3A/21B) extending distally from (i.e. via 21B) the second portion (86), wherein (as to claim 2) the first tip includes a first plurality of tines (3B) extending from a distal portion (3A) of the first tip, the second tip includes a second plurality of tines (3B) extending from a distal portion (3A) of the second tip, wherein the tines of the first tip are adjacent to the tines of the second tip when the surgical retractor is in a first position (i.e. a position where 11A and 11B are located as far away from one another as mechanically possible), and the tines of the first tip are spaced from the tines of the second tip to engage a surgical incision (23) when the surgical retractor is in a second position (i.e. a position where 11A and 11B are located as close to one another as mechanically possible), and wherein (as to part of claim 3) a portion (i.e. portions 9A and 9B) of the body disposed proximate of the pivotal connection includes a ratchet pawl assembly (13) capable of preventing movement of the surgical retractor towards the first position once the surgical retractor has been forced into the second position (see paragraphs 0008-0009 and 0025) (see Figures 2-4, and paragraph 0007-0011 and 0021-0026).
	Nohara et al. disclose the claimed invention except for (as to the remainder of claim 1) a holder coupled to one of the first or second portions, and a deformable member held by the holder and having a first free end and a second free end opposite the first free end, the deformable member capable of being deformed around human tissue to facilitate fixation of the body at a desired location, wherein (as to the remainder of claim 3) the portion of the body disposed proximate of the holder includes the pawl assembly, wherein (as to claim 5) the holder is rotatably coupled to the body and includes a channel for receiving the deformable member, and wherein (as to claim 7) the holder is capable of removably holding the deformable member.
Edoga discloses a surgical retractor (50) comprising a body (i.e. body defined by 50) extending from a proximal end (54) to a distal end (53); a holder (60) coupled to (i.e. via 62) the body; and a deformable member (10) held by (i.e. via the interaction between 30 and 65) the holder and having a first free end (i.e. left-most instance of 47 as best seen in Figure 1) and a second free end (i.e. right-most instance of 47 as best seen in Figure 1) opposite the first free end, the deformable member capable of being deformed around human tissue (see Figure 6) to facilitate fixation of the body at a desired location (i.e. location adjacent 130), wherein the holder is rotatably coupled to (i.e. via 62) the body and includes a channel (65) capable of receiving the deformable member (i.e. receiving 30), and wherein the holder is capable of removably holding (i.e. via the interaction between 30 and 65) the deformable member (see Figures 1-6, and column 5, line 9 – column 8, line 54). The combination of Nohara et al. and Edoga would result in the portion (i.e. portions 9A and 9B of Nohara et al.) of the body disposed proximate of the holder (60 of Edoga) including the pawl assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Nohara et al. with a holder coupled to one of the first or second portions, and a deformable member held by the holder and having a first free end and a second free end opposite the first free end, the deformable member capable of being deformed around human tissue to facilitate fixation of the body at a desired location, wherein the portion of the body disposed proximate of the holder includes the pawl assembly, wherein the holder is rotatably coupled to the body and includes a channel for receiving the deformable member, and wherein the holder is capable of removably holding the deformable member in view of Edoga in order to provide a well-known positioning system for further securing the location of the surgical retractor relative to the desired surgical location.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nohara et al. (U.S. Patent Application Publication 2005/0027170) in view of Edoga (U.S. Patent 5,728,047), as applied to claim 5 above, further in view of McGinley et al. (U.S. Patent Application Publication 2015/0157467).
	Nohara et al. in view of Edoga disclose the claimed invention except for wherein the holder includes a threaded hole extending laterally to the channel and capable of receiving a set screw.
	McGinley et al. teach the use of a holder (20) including a threaded hole (19) extending laterally to a channel (18) capable of receiving a set screw (see paragraph 0132), wherein the holder is capable of holding a member (10) (see Figures 1A-2B, and paragraph 0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Nohara et al. in view of Edoga with wherein the holder includes a threaded hole extending laterally to the channel and capable of receiving a set screw in view of McGinley et al. in order to provide a well-known, obvious means for reversibly securing the deformable member relative to the holder.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nohara et al. (U.S. Patent Application Publication 2005/0027170) in view of Edoga (U.S. Patent 5,728,047), as applied to claim 1 above, further in view of Pimenta et al. (U.S. Patent 8,876,904) and Raven, III et al. (U.S. Patent Application Publication 2012/0296172).
	Nohara et al. in view of Edoga disclose the claimed invention except for wherein the first and second tips are formed of aluminum and the body is formed of stainless steel.
	Pimenta et al. teach the use of a surgical retractor (10) comprising radiolucent tips (12, 16 and 18) formed of aluminum (see Figure 1 and column 9, lines 27-31).
	Raven, III et al. teach the use of a surgical retractor (10) comprising a body (12) formed of stainless steel (see Figure 1 and  paragraph 0040).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Nohara et al. in view of Edoga with wherein the first and second tips are formed of aluminum and the body is formed of stainless steel in view of Pimenta et al. and 	Raven, III et al. in order to provide a means for improving the visibility of the tips during imaging and to provide a well-known, obvious material for constructing a durable retractor.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nohara et al. (U.S. Patent Application Publication 2005/0027170) in view of Edoga (U.S. Patent 5,728,047), as applied to claim 1 above, further in view of Phillips et al. (U.S. Patent 7,389,710).
Nohara et al. in view of Edoga disclose the claimed invention except for wherein a distal portion the first portion of the body includes a first hole and a distal portion of the second portion of the body includes a second hole, wherein the first tip includes a third hole and the second tip includes a fourth hole, and wherein the surgical retractor further comprises a first pin extending through the first and third holes to couple the first tip to the first portion of the body; and a second pin extending through the second and fourth holes to couple the second tip to the second portion of the body.
Phillips et al. disclose a surgical retractor (10) comprising a body (16) extending from a proximal end (i.e. end opposite that connected to 12) to a distal end (i.e. end coupled to 12) and having a tip (12) coupled to (i.e. via 20) a distal portion (i.e. portion coupled to 20) of the body, wherein the distal portion of the body includes a hole (64), wherein the tip includes a hole (66), and wherein the surgical retractor further comprises a pin (68) extending through the holes to couple the tip to the body (see Figures 1-5, and column 2, line 46 – column 4, line 35). The combination of Nohara et al. in view of Edoga with Phillips et al. would result in both tips being coupled to the first and second portions via the use of holes and pins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Nohara et al. in view of Edoga with wherein the distal portion the first portion of the body includes a first hole and the distal portion of the second portion of the body includes a second hole, wherein the first tip includes a third hole and the second tip includes a fourth hole, and wherein the surgical retractor further comprises a first pin extending through the first and third holes to couple the first tip to the first portion of the body; and a second pin extending through the second and fourth holes to couple the second tip to the second portion of the body in view of Phillips et al. in order to provide a well-known, obvious means for connecting the tips to the first and second portions to allow a desired degree of movement.
Allowable Subject Matter
Claims 10-14 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter. Claims 10-17 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, a surgical retractor comprising a body extending from a proximal end to a distal end and having a first portion coupled to a second portion via a pivotal connection, wherein the first and second portions are configured to rotate about a body axis; a first retractor tip extending distally from the first portion; a second retractor tip extending distally from the second portion; a holder coupled to one of the first or second portions; and a deformable rod removably held by the holder and having a first free end and a second free end opposite the first free end, the deformable member configured to be deformed around human tissue to facilitate fixation of the body at a desired location.
Claims 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775